NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TODD CONSTRUCTION, L.P., (FORMERLY
KNOWN AS TODD CONSTRUCTION C9., INC.),
Plain.tiff-Appellant,
V.
UNITED STATES,
Defendan,t-Appellee.
2010-5166 `
Appeal from the United States Court of Federal
Claims in case no. 07-CV-324, Judge George W. Mi]ler.
ON MOTION
ORDER
Upon consideration of Todd Constructi0n, L.P.’s mo-
tion for leave to file a corrected brief,
IT IS ORDERED THAT:
_The motion is granted lf the corrected brief has not
already been Hled, it is due within 14 days of the date of
H1ing of this order.

room c0NsTRUcT10N v. cs 2
FoR THE CoURT
ApR 1 3 2011 /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Robert L. Magrini, Esq.
Matthew H. Solomson, Esq.
FLED
S2O l.s.cou1=noFAPPEALs ron
ms FEomAL macon
APR 1 3 2011
1Al |'_lDRBALY
.C|.EHl
§